—Order, Supreme Court, New York County (Eugene *498Nardelli, J.), entered on September 10, 1992, unanimously affirmed for the reasons stated by Nardelli, J., without costs and without disbursements. We would only add with respect to the waiver of insurance requirement that the contract between National and Lazzinnaro requires a waiver to be in writing. There is no such written waiver here (see, Edwards v International Bus. Machs. Corp., 174 AD2d 863, 864). No opinion. Concur — Sullivan, J. P., Asch, Rubin and Williams, JJ.